          CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 1 of 201                           State of Minnes,
                                                                                                   8/19/202011:211




. STAT£ OF' MINNESOTA                                                      DISTRICT COURT

. COUNTY OF HENNEPIN                                         FOURTH JUDICIAL DISTRICT
                                                                  Case Type: Other Contracts


 Life time; ltlQ.1LTF C[uJ, Operations                             Court File No.: _ _ _ __
 Company, Inc., LTF Operations Holdings,
 lr\c,,I;TF Club M!l!Ulgement Company, LLC
 and. Bloomingdale LIFE TIME Fitness, LLC,
                                                                    SUMMONS
                Plajntiffs,

        v..
· Zurich American Insurance Company,

                Defendant


 THIS SU.l',1MONS IS DIRECTED TO THEABOVE-NAMED DEFENDANT:
         l..      YOU ARE BEING SUED. The Plaintiffs have started a lawsuitagainst you. The
 Plaintiffs' (fomplaint against you is attached to this Summons. Do not throw these papers away.
 They ai:e pfficiii.I papers that aff~t your rights. You must respond to this lawsuit even though it
 may not yefbe filed withthe Court and there may be no court file number on this SUltUl1ons.
       · 2.       YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR RIGHTS.
· You must give or mail to the person who signed this Summons a written response called an
 ,An&werwittim ;21 days of the date on which you received this Summons. You must sen4 a copy
  ofy:qut l\.t]swet to .the person who signed this Summons located at:

         Rikke Dierssen-Morice
        .MaslonLLP
         3300 Wells Fai:go Center
         90 Soutli Seventh Street
         Minneapolis, MN 55402.

        3.       YOU MUST .RESPOND TO EACH CLAIM. The Answer is your written
 response to the Plaintiffs' Complaint. .In your Answer you must state whether yoµ agree or
 di~agree \Vith each paragraph of the Complajnt. ffyou believe the Plaintiffs should not be given
 evecythinj/; asked for in the Complaint, you must say so in your Answer.
        4..     YOU.WILL
                  ..
                . . .   .   .
                             LOSE.
                              --.
                                    YOUR CAS.. E IF YOU D.O. NOT SEND A WRITTEN
                                    .

 IU!,S:PONSitTQ Tl:Wl COMPLAlNT TO)'$ PERSON WHO SIGNED THIS SUMMONS.
 lfyou do.'not Answer within 21 days, you will lose this case. You will not get to tell your side of
         CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 2 of 201                            State of Minne·s,
                                                                                                   8/191202011:211




the story, and the Court may decide against you and award the Plaintiffs everything asked for in
the Col:nplamt. If you do not want to contestthe claims stated in the Complaint, you do not need
to respond. A default judgment can then be entered against you for the relief requested in the
Complaint.

       5.     LEGAL ASSISTANCE. You may wish to get legal.help from a lawyer. If you
do not have a lawyer, the Court Administrator may have information about places where you can
get legal assistance. Even if.you cannot get legal help, you must still provide a written Answer
to proteetyoµr rights or you may lose the case.

       6.      ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an Alternative Pisp1,1te Resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the Complaint
even if you expect to use alternative means of resolving this dispute.




Dated: A1,1gµst 19,.2020                            By,~:'a?-~~ue._~q'~=c-~
                                                        · e Dierss -Morice (#0237826)
                                                      Margo S. Brownell (#0307324)
                                                      Bryan R. Freeman.(#0387154)
                                                      Peter K. Doely (#0395341)
                                                      Judah A. Druck(# 0397764)

                                                    3300 Wells Fargo Center
                                                    90 So1,1th Seventh Street
                                                    Minneapolis, MN 55402-4140
                                                    Telephone: (612) 672-8200
                                                    Facsimile: (612) 672-8397
                                                    Email: rikke.morice@maslon.com
                                                               margo.brownell@maslon.com
                                                               bryan.freeman@maslon.com
                                                               peter.doely@maslon.com
                                                               judah.druck@maslon.com

                                                    ATTORNEYS FOR PLAINTIFFS LIFE
                                                    TIME, INC., LTF CLUB OPERATIONS
                                                    COMPANY, INC., LTF OPERATIONS
                                                    HOLDINGS, INC., LTF CLUB
                                                    MANAGEMENT COMPANY, LLC,
                                                    BLOOMINGDALE LIFE TIME
                                                    FITNESS, LLC




                                                2
             CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 3 of 201                          State of Minnes<
                                                                                                     8/19/2020 11 :21 I




 STATlt ()F MINNESOTA                                                             DISTRICT COURT

. CQIJN'l'Y QF llEr-iNEPIN                                        FOURTH JUDICIAL DISTRICT
                                                                      Case Type: Other Contracts

 Life Time,Inc.,LTF Club Operations Company,                     Court File No.----~
 Ul()., L'I'F Operations Holdings, Inc., LTF Club
 Manasement Con:ipanyJLLC, .and Bloomingdale
 LlFETlMEl1itness, LLC,
                                                                       COMPLAINT
                 Plaintiffs,                                     (JURY TRIAL DEMANDED)

        v.
 Zurich American Insurance Company,
                · Defendant.


                                              COMPLAINT

         For their Complaint against Zurich American Insurance Company ("Zurich"), Life Time,

 l1lc., LTFClubOperations Company, Inc., LTF Operations Holdings, Inc., LTF Club Management
 Compimy, LLC, anil Bloomingdale LIFE TIME Fitness, LLC (collectively "Life Time" and

 "Plaintiff-lns1,1reds") sti,te and allege as follows:

                                     NATURE OF THE ACTION

         l,      1:'l:le governmental suspension orders issued around the country in response to

 COVIP·l9 have visited financial ruin on businesses nationwide. Consumer·facing businesses like

 health and fitness centers, resta1.1rants, hotels and retail have been hit especially hard, suffering

 bi!Uoris of (!oUars in business interruption loss d1.1e to the suspension of b1.1Siness.

         2.     · Life Time is one of those businesses, havins suffered more than $200 million in

 intetr1.1pdo11 losses an(! damage as a result of the varied,. state-by-state and local governmental

 suspensions.necessarily put in place due to the spread and threatof COVID-19, a communicable

  iHsease. These varied governmental suspension orders have prohibited access to all or portions of
             CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 4 of 201                            State of Minnes<
                                                                                                       8/19/2020 11 :211




l,ife Time's   nearly   150 health and fitness centers throughout the United States ("centers" or

"clubs"), as well as its related fitness, work, and other facilities, sut;h as Life Time Swim School

and Life Time Wo.rk (collectively, "Insured Locations"), leading to huge losses, expenses, and

dam.ages,

        3. ·     While.a battle has begun in the nation's courts between insurance companies and

policyholders over insurance coverage for losses caused by COVID-19, eve11 leading insurance

executives to take to national media outlets to try to persuade the public that standardized virus

exclusions in some policies categorically bar coverage for COVID-19 related losses, this case is

different.

        4.       For the December 15, 2019 to December 15, 2020 policy period, Life Time

purchased $,350,000,000 in limits under Zuricll's "EDGE Global" Policy,                 Policy No.

*********9091 ("the 2020 Zurich Policy"), which is an insurance product Zurich holds out as

f)rovidingpolicyl:lolders with "higher limits, broader coverage and greater flexibility. " 1 The 2020

Zurich :Policy that Life Time purchased specifically includes special coverage limits for

''lnterruptimU3y .Communicable Disease." (Exhibit A.)

         5,      Bnt wheµ governmental suspension orders began to be issued in states and locales

atQurid the country, Zurich deni.ed coverage for the full amount of Life Time's mounting losses,

offering just $1,000,000 in coverage to LifeTime, a measly q11arter of one perce11t (.28 percent) of

the 2020 Zurich Policy's overall limit. According to Zurich, even though the 2020 Zurich Policy

was issued to cover all of Life Time's clubs and locations-more than 150 in all-$1,000,000 is

the maximum amount of insurance coverage avajlable.


 1   See Zurich Press Release Ann.mmcing Product Release (April 22, 2008) (available at:
.www.zurichservices.cotnfzus/zna_config.nsf/pages/9 l 23da8 8864cd8 l 485 2574 33 006ed7 l O!Ope
nbocument&Click=) (last accessed on August 18, 2020).



                                                   2
         CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 5 of 201                               State of Minnes(
                                                                                                   8/19/202011:211




a 33~% ownership interest in Blooming4ale LT, while BSC Land and CD Health each have a
3JY,%owner$hi:p interest in Bloomingdale LT. 2

       11.     Upon information and belief,Zurich is an insurance company organized under New

York la,w with its principal place of business in Schaumburg, Illinois.

                                 JURISDICTION AND VENUE

        12.    This Court has subject,matter jurisdiction over the matter alleged herein.

        13,    The2020 Zµrich Policy st<1tes:"Any disputes arising hereunder will be ex:clusively

subject to the jurisdiction ofa court ofcompetentjurisdiction within the USA."

        14.    Jurisdiction and venue are proper in Hennepin County, Minnesota under Minnesota

Statutes §§ 484.01, 542.01, 542. 09 and 54 3J 9, including because the Plaintiff-Insureds' claims or

some partthereof arose in Hennepin County, Minnesota. With 13 Life Time centers and additional

related facilities located in Hennepin County, there is no other county in the United States with

mote insured Life Time locations suffering COVID-19 interruption losses than Hennepin County.

        15..    Upon. info1-mation and belief, Zurich regularly conducts its insurance business in

Hennepin County, including having issued an insuran<:e policy to LifeTime in Minnesota covering

 Plaintiffs-Insureds' properties 1n Hennepin County.




  Life Time has also suffered construction project losses in connection with COVID-19, including
 '.I
 delay lo~ses sustained by insured LTF Construction Company, LLC. Claims for insurance
 coverage tor these losses .have been made to Zurich under a separate Builder's Risk policy
 pfu'ph~sed. from Zurich for the 2019-2020 policy period as well as the 2020 Zurich Policy. On
 August 7, Zurich issued a cove:rage position on the Builder's Risk coverage, which Life Time is
 ~valuatine,. Accordingly, Life Time has not included the construction-related claims in this
 Complaint. Upon receipt of all construction-related coverage positions from Zurich, Life Time
 reserve$ the right to amend this Complaint and/or to commence a separate lawsuit as to coverage
 for the col)struction-related losses.



                                                   4
             CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 6 of 201                            State of Minnest
                                                                                                      8/19/202011:211




        6.       In.fact, the. 2020 Zurich Policy does not say anywhere that the promised coverage

for"Interrup#on By Communicable Disease" h!IS an aggregate limit of $1,000,000. Rather, the

2020 Zurich Policy provides $1,000,000 ofcoverage per Insured Location, for the more than 150

Lif~ Tirne clµbsand related facilities impacted by the governmental suspension orders.

        7.       In this insurance-coverage action, Life Time seeks a declaration of its rights and

 Zurich's responsibilities under the 2020 Zurich Policy, and an award for more than $130,000,000

· in d!unages caused by Zurich's breaches of contract and the covenant of good faith and fair dealing

 mc9nnection with its wrongful failure to cover Life Tirne' s losses, expenses, and damages.
                                          THE PARTIES

         8.      Life Time, Inc., LTF Club Operations Coinpany, Inc., and LTF Operations

 Holdings, Inc. have their principal places of business in Chanhassen, Minnesota, and are organized

 under Minnesota law.

         9.      LTF Club Management Company, LLC has its principal place of business in

 Chanll<1Ssen,. Mmues9ta, and is organized under Delaware law. Its members are residents of the

 state ofMinnesota.

         10.      Bloomingdale LlfE TIME Fitness, LLC ("Bloomingdale LT'') hll.s its principal

 place of.business in Bloomingdale, Illinois, and is organized under Illinois law .. Bloomingdale LT

 is a jpmt Venture 'among three members-Life Time, Inc., Bloomingdale Sports Center Land

 Company (''BSC Land"), an Illinois corporation; and an Illinois corporation that is an affiliate of

 Central Du Page B~th ("CD Health"} (coUectively, "members")-with respect to the Life Time

  club in Bloomingdale, IL ("Bloomingdale Life Time"). Life Time, Inc. manages the club and has




                                                   3
         CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 7 of 201
                                                                                                       State of Minnes<
                                                                                                   8/19/202011:211




                                 FACTUAL BACKGROUND

      Zurich's Promise .To Prol'ide "lnterrllptitm By Commllnicable Disease" Coverage

       16.     On or about December 15, 2019, Life Time. entered into a contract ofinsurance

with Zurich, whereby Life Time. agreed to make payments to Zurich in exchange for Zurich's

promise to provide insurance protection to the Plaintiff-Insureds for losses, including, but not

limited.to, Life Time's business income losses at Insured Locations across the United States.

       17.     Life Time, lnc. is the "First Named Insured" under the 2020 Zurich Policy.

        18.    All of the Plaintiff-Insureds are insureds under the 2020 Zurich Policy.

        19,.   A schedule of Life Time's Insured Locations is attached as Exhibit B (the

''Schedule''). Columns of this Schedule unrelated to this business interruption loss have been

removed so thatthe Schedule is easier to read.

        20.    The Insured Locations listed in the Schedule are covered under the 2020 Zurich



        21.    Pµrsua.nt to a written management agreement, Life Time, Inc. agreed as Manager

exercisingits management control on behalf of Bloomingdale LT to procure property insurance

for the properly. The .Bloomingdale Life Time is an Insured Location listed on the Schedule

attaclied to the. 2020 Zurich Policy. With the consent and approval of BSC Land and CD Health,

this sµit therefore seciks recovery for all interruption loss at the Bloomingdale Life Time location

 on beh,ilfof the full, undivided interest of Bloomingdale LT in the Insured Location.

        22.     The 2020 Zurich Policy is currently in full effect, with Life Time having faithfully

 pti.ld policy pre):ll1ums to Zurich to cover the Insured Locations and protect Life Time from losses

 to property, business persqI).al property and business income, as well as extra expense.




                                                  5
          CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 8 of 201
                                                                                                     State of Minnes(
                                                                                                    8/19/2020 11 :21 I




       23.      Zurich promised to provide coverage to Life Time for "Interruption by

Conununicable Disease," a special coverage under the 2020 Zurich Policy.

       24.      The 2020 Zurich Policy was a renewal of the insurance policy issued by Zurich for

theprioryear,Jrom December 15, 2018 to December 15, 2019 (the "2019 Zurich Policy").

       2.5.      Boththe 2020 Zurich Policy and the prior2019 Zurich Policy, which was the first

year that Zurich insured Life Time, provide that the "Policy insures. an Insured Location unless

otlierwise provided'' and both provide Life Time with an annual Policy Limit of "$350,000,000

for the total of all. coverages combined regardless of the number of Locations involved."

       26.      For interruption. and loss caused by communicable disease, both the 2020 Zurich

Policy and the prior 2019 Zurich Policy identify in their "Limit of Liability" sections that there is

coverage of "$1;000,000 Interruption By Communicable Disease," and further indicate a

"Qµalµying Period" for "Interruption by Communicable Disease 48 Hours."

        27.     The 2020 Zurich Policy does not state that the $1,000,000 coverage amount listed

for. ''Interruption By Communicable Disease" is an aggregate limit.

        :28'.   Other than the two identified references in paragraph 26 of this Complaint, neither

the.2020 Zurich Policy not the prior 2019 Zurich Policy further define or limit the "Interruption

 by Conunµnicable Disease" coverage provided and promised to Life Time.

        29,       Neither the 2020 Zurich Policy nor the prior 2019 Zurich Policy include reference

 to a.n "Interruption by Communicable Disease" endorsement.

        30.      Zud.ch did not include or attach an "Interruption by Communicable Disease"

 endorsementto the 2020 Zurich Policy orthe prior 2019 Zurich Policy that Zurich bound and

 issuedto Life Time.




                                                   6
         CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 9 of 201                              State of Minnes<
                                                                                                     8/19/202011:211




       31. .   Accordingly, as issµed, the 2020 Zmich Policy and the Prior Zurich Policy granted.

the broadest possible coverage to Life Time for business interrnption at Insmed Locations caused

by Communicable Disease, without further applicable definitions or exclusions.

       32.     And, even if the endorsements Zurich now seeks to retroactively add to the 2020

ZµriehPolicy. are considered, the endorsements as drafted by Zurich further support Life Time's

e,µtitlerne!lt to $1,000,000 per Insured Location "Interruption by Communicable Disease''

co:verage.

                       Life Time's Interruption By Communicable Disease

        33.     Life Tirne's business focus is on helping people lead healthy and happy lives. Life

Time operates nearly 150 full-service health and fitness centers throughout the United States,

.providing a wide range of healthy living services to its members and guests. These include

traditional fitness classes and training, pools, racquet sports, healthy cafes, salons and spas, kids

a.cadell1ies, and more. Life Time also operates various facilities focuse(l on particular activities,

;;µch as qo-work:ing spaces, or facilities focused onpartiqular sports such as swimming or soccer.

        34.     Prior to the onset of COVID-19, Life Time's national membership totaled

approximat1.J.ly .1.68 million people. Life Time's members and guests includl.l people of all age

demographics.

        35.     COVID·l9 is a communicable disease that leads to sickness, injury, and death.

 According to th\l Centers forDisease Control and Prevention ("CDC"), COVID-19 is believed to

 spread mainly from person to person, primarily through respiratory droplets produced when an

 iµfected person coughs, sneezes, or talks, with spread being more likely when people are in close

 eontllc;t with one another.




                                                   7
         CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 10 of 201                             State of Minnesc
                                                                                                     8/191202011:211




       3:6.     · On March 11, 2020, COVIlJ-19 was declared a pandemic by the World Health

Organization.

        37.      Thereafter, state .and local government authorities began to issue quarantine and

susp¢nsjon orders across the country. These governmental orders have had a serious impact on

Life TimeOs business, members, .and guests,. prohibiting access to and use of Life Time's Insured

Locations, includingits many services.

        38.      The .severe businessinterrliption Life Time has suffered because of the spread of

.· COVID-.19 and the governmental orders has resulted in more than $200 million in interruption

 loss, !)xpense, and damage, including physical damage to insured property. By way of non-
 exhau&tive examples only, Life Time's losses, expenses, and damages have arisen from Jost

membership revenue and earnings, including membership dues credits, uncharged dues during

 closures, memberships cancelled or placed on hold, and fewer new memberships; lost revenue and

 earnings from in-club services, including sales of personal training, kids programs, spa services,

 and food and beverage sales at cafes; and costs and expenses that would not otherwise have been

 incurred, including expenses to clean and remediate the Insured Locations and to develop and

 lmplem.en,t new safety protocols for Insured Locations upon limited reopenings. These are only

 some examples of how the interruption has impacted Life Time.

               Zurich's Breach of Contract and Denial of Full Coverage to Life Time

        }9,       On M.arch 24, 2020, Life Time submitted notice oflosses to Zurich, requesting all

 available coverage on account of its interruption by communicable disease.

         40.      Witliout rnentioning Lifo Time's notice, by email of April 8, 2020, Zurich

· attempted to unilaterally modify the Policy by retroactively adding a "Communicable Disease

 •Endorsement" and "Crisis Management Endorsement" to the 2020 Zurich Policy and 2019 Zurich



                                                   8
          CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 11 of 201
                                                                                                          State of Minnes(
                                                                                                         8/19/202011:211




Policy, sending an email with the endorsements to Life Time's broker and stating that the absence

ofthe endorsements in the bound and issued 2020 Zurich Policy and 2019 Zurich Policy "was a

.clerical error.''

         41.         Lifetime's broker responded to Zurich by advising that it would not simply accept

the changes and. did not know whether Zurich had the legal right to make unilateral changes and

modify the insurance policy tenns,

         42.         A week later onApril 15, 2020, Zurich responded to Life Time's notice and request

for coverage, sending Life Time its reservation ofrights letter.

         43.         Zurich's coverageletter did not even mention the communication with Life Time's

~r9!{!lr {l,dvising of Zurich's view that mistakes were made on the 2020 Zurich Policy.

         44.         Instead, Zurich asserted that the 2020 Zurich Policy "contains an Endorsement for

Irtterruption by Communicable Disease" providing as follows:

         EndorsementNuml)er 03

         The following is added to SECTION B- Special Coverages & Described Causes of
         Lo.ss

         INTERRUPTION BY COMMUNlCAf3LE DISEASE

          The company Will pay for the actual Gross Earnings loss sustained by the Insured,
          as provided by this Policy, resulting from the necessary Suspension of the Insured's
          business activities at any Insured Location if the Suspension is caused by order of
          an· authori:i:ed governmental agency enforcing any law or ordinance regulating
          communicable diseases and that such portions of the location are declared
          uninhabitable due to the threat of the spread of communicable disease, prohibiting
        · .access to those portions of the Location.

         This Policy 11lso covers the reasonable and necessary cost incurred for the cleanup,
         remo:val and digposiil Of the actual not s11spected presence of s11bstances(s) [sic]
         causing the spread of such communicable disease and to restore the locations in a
         manner sp as to satisfy such a11thorized governmental agency.

         The Coverage will only apply when the period of time that access is prohibited
         exceeds the time shown as the Qualifying Period in the Qualifying Period clause


                                                      9
           CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 12 of 201                           State of Minnes(
                                                                                                  8/19/202011:211




       ofthel)eclarations section. Ifthe Qnalifying l'eriodis exceeded, then this Policy
       v.:illpay for the amount of loss in excess of the Policy Deductible, but not to exceed
       the number ofconsecutive days following such order as stated in the Declarations
       upto the limit applying to this Coverage.

       This. Coverage will not apply to loss or damage that is payable under any other
       prqvisiqnsinthis Policy.

(Zµrjch'sApril 15;2020ReservationofRights Letter at pages 5-6.)

       45.       In characterizing the scope of coverage for "Interruption By Communicable

Diseas¢'' availabl1: to Life Time under the 2020 Zuric;h Policy, Zurich's April 15, 2020 letter

advised:

       In order for coverage to apply under the Interruption by Communicable Disease
       provision, the. insured must demonstrate, among other things, a suspension of the
       lll.s11red.' s operations caused by an order of an authorized governmental agency to
       enforce a law or .ordinance regulating communicable disease and that the order
       results in a declaration that all or a portion of the location is declared uninhabitable
       as a result of the. threat of the spread of communicable disease, such that access to
       the location or portions of the location is prohibited.

        46.      In addition to quoting an "Endorsement No. 03" that was not referenced in or

attliChed to the 2020 Zurich Policy, Zurich's letter did not mention the $350,000,000 total arnount

qfthe coverage under the 2020 Zurich Policy. Nor did Zurich mention the grant of"$1,000,000

Interruption By CornmUJ1icable Disease" coverage for the 150-plus Insured Locations affected by

the governmental .orders and COVID-19 pandemic. Zurich's letter was entirely silent on the

amounts ofinsurance potentially available to Life Time. (Id. at pages 1-7.)

           47.   Zurich also failed to even address or explain why it believed that an Endorsement

Wo, 03 v,,as apartoftbe.2020Zurich Policy, when no such endorsement was referenced or attached
 in the 2020Z\.idch Po!il:;y issued to Life Time. (Id.)




                                                   10
           CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 13 of 201
                                                                                                       State of Minnes<
                                                                                                   8/19/2020 11:211




          48.    Life Time responded to Zurich's April 15, 2020 Reservation of Rights letter and

addressed the absence of coverage terms for the "Interruption by Communicable Disease"

· c.overage in the issued 2020 Zurich Policy as follows:

          The Poli<;y's "FORMS ATTACHED TO THE POLICY'' does not include
          refetenceto an "Interruption by Communicable Disease" form orendorsement and
          none was attached to the Policy. Although Zurich sought on April 8, 2020 by e-
          mail copmmnication to Life Time's broker, Willis Tower Watson Midwest
          (''Willis"), to add "Ipterruption by Communicable Disease'' and "Crisis
          Management'' l':ndorsements to the Policy ("Proposed Endorsements"), Life Time
          reserves all rights regarding whether the Proposed Endorsements can be
          retroactively added to the Policy, which presently has no terms limiting these
          coverage grants.       We understand that Zurich claims that the Proposed
          Enciorsements were "inadvertently left off" Life Time's policies for the 2018-19
          policy year ([********]99-00) and the 2019-20 policy year (the Policy) as a
           "clerical error." However, because at this time Life Time and Willis continue to
           investigate this issue, as I requested in our telephone call on April 6, 2020, we
          would like to review all of Zurich's "Communicable Disease" and "Crisis
           management" coverage extensions, endorsements, or other wording issued over the
           last two years.

 {Life Time's May 13, 2020 Letter to Zurich at page 2.)

          49.     Zurich's response to Life Time's May 13, 2020 letter did not address the lack of a

 "lnterruptipn by Cpmmunicable Disease" endorsement in the issued 2020 Zurich Policy, stating

 .only:

          This claim hit my follow up diary today. So thank you for the letter and understand.

           Also, we too are still reviewing coverage, If any new updates come up on the claim
           please let us know.

           Inthemea:ntitne, if you have any questions Jet me know.

  (Zurich's May 13, 2020.E-mail to Life Time.)

           50.    On Ma:y 29, 2020, Zurich emailed the following one-sentence statement regarding

  itirview of coverage fc>r "Interruptioµ by Communicable Disease" under the 2020 Policy; "Per my




                                                   11
        CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 14 of 201
                                                                                                         State of Minnes<
                                                                                                        8/19/2020 11 :21 I




voicemaH today, please note. that we are proceeding with coverage under the 'Communicable

Disease' Limit of insurance $1,000,000."

        SL      On June 25, 2020, after Life Time requested a more fulsome written coverage

position, Zurich communicated the following regarding its view of the amount of coverage for

''Interruptfon By Communicable Disease" under the 2020 Zurich Policy:

        }.) Coverages] explained we are extending coverage under the Communicable.
        Disease Provision up to $1,000,000.   ·
         2.) You inquired !lbove including all locations "losstis" under one Occurrence-As
       · pointed out under Section 7.45 Occurrence-All loss(es) or damage that is
         attributable directly or indirectly to one cause or a series of
         sitµil;rr or related causes. All such loss(es) or dam!lge will be treated as one
         Occurrence. However, 'if Occurre11ce is specifically defined anywhere in this
         P9Jicy, that definition will apply to the applicable coverage provided. Hence, all
        locations will be treated as one Occurrence.
        3.)  The Policy excludes virus a "Contaminant" exclusion under section
        3.03.01.01.
        4.) Contamination Definition is amended in the LA Endorsement to not include
        Vitus. Please note Lifetime does not have any locations within Louisiana so this
        modification would not be applicable.
        5,) Life Time is (not subject) to the full limit of the policy $350,000,000 as the
        rnainpoHcy ··~ mentioned above excludes virus as a covered cause of loss. Virus is
        Endorsed In thepolicy by the "Interruption of Communicable Disease., Coverage
        Provili'!on. As such, the coverage cause of loss is "Communicable Disease" again
       · subject to a $1, 000, 000 limit.

(Zmich's Apri\25, 2020 E·mail to Life Time (formatted as in original with emphasis added).)

        52.     Like its April 25, 2020 Reservation of Rights letter, Zurich again ignored and failed

 to address   the   absence of limiting coverage terms or endorsements for "Interruption By

 Communicable Disease" under the 2020 Zurich Policy as bound and issued to Life Time.

        53.     In addition to representing that Zurich had bound and issued its 2020 Zurich Policy

 with a limiting endorsement for "Interruption By Communicable Disease," when it had not,

· Zµrich's coverage communications, likewise, failed to address the provisions in the 2020 Zurich




                                                 12
         CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 15 of 201
                                                                                                        State of Minnesc
                                                                                                       8/19/2020 11:211




PQli¢y •th'i!t pteclude ·Zurich frQrn making unilateral changes to the 2020 Zurich PQlicy terms,

incllidingbynotice toan agerit.

        54,      These ''POLICY MODIFICATION" provisions of the 2020 Zurich Policy state:

       6.17.01         This Policy contains all of the agreements between the Insured and the
                       Company concerning this insurance. The Insured and the Company may
                       request changes to this Policy. Only endorsements issued by the
                       Co111pany and made a part ofthi$ Policy can change this Policy.


       . 6.17 . 02      Notice to any agent or knowledge possessed by any agent or by any
                        other person will not create a waiver or change any part of the Policy
                        or prevent the Company from asserting any rights under the Policy.

(Emphasis added.)

        55.      Zurich's coverage position under the 2020 Zurich Policy is that the .added

endorsementfor "Interruption By Communicable Disease" shows that there is an aggregate total

of $1,00(),Q()O in coverage available for all business interruption loss regardless of the number of
   '
Life Time Insured Locations affected. But Zurich's position is contradicted by the terms of the

vety en4orsements Zurich seeks to impose.

        $6.          As described above, Zurich seeks to add two endorsements to the Policy, an

''Interruption by Communicable Disease" endorsement and a "Crisis Event Management"



        SJ.      The proposed Endorsement No. 03, Interruption by Communicable Disease is

attached as Exhibit C. It indicates that it is a change to ''Limits/Exposures" and it expressly

refere11.ces and covefsthe "Suspe11sio11 of the Insured's business activities at aninsured Location"

(e!1lphasis added) if.caused by order of anauthorized governmental agency enforcing any law or

<m'linan:ce regulating communicable diseases. The 2020 Zurich Policy and the newly proposed

· endors~irient for Interruption by Communicable Disease do not include• an "Annual Aggregate' ·



                                                     13
         CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 16 of 201
                                                                                                          State of Minnes(
                                                                                                        8/19/2020 11:211




Lii:nit of Liability" for this Insured Location .coverage, nor do they reference any "per occurrence"

aggregate .or applicable de.ductible. (Id.)

        SS.     In contrast to the Insured Location coverage provided by Endorsement No. 03,

Zuric:h's newly proposed Endorsement No. 04, Crisis Event Management, that Zurich also

 retroactively seeks to add to the 2020 Zurich Policy, does provide for a limit of $1,000,000 per

O¢c$i:nce with l,Ul applicable $100,000 deductible. That Endorsement is attached as Exhibit D. It

ei<pressJy advises Life Time in the endorsement that:

        1'he most the Company will pay for this added coverage in excess of the deductible
        is $l,OOO,OOO per occurren()e.

        1'hedeductible applying to this coverage is $100,000.

 ld. {emphasis supplied).

        59. . Accordingly, even if both Endorsement No. 03 and Endorsement No. 04 were

 determined by this Court to have been properly added by Zurich to the Policy, Zurich's wording

 furtl:ler demonstrates that the Endorsement No. 03 Interruption by Communicable Disease

 coverage applies on a per Insured Location basis with $1,000,000 in limits available for each

· tnsured Location.In contl'ast, the Endorsement No. 04 Crisis Event Management coverage applies

 on a''per.occUITence" basis with $1,000,000 as "(t]he most the company will pay for this added

 coverage l.n excess of the deductible."

        60.     Therefore,Zurich's position that an aggregate limit of$ l ,OOO,OOO is available under

 the 2020 Zurich Policy f'or all of Life Time's business interruption loss at all ofLife Time's Insured

 Locatio.ns combined is erroneous, as evidenced by, e.g., the Policy itself and the terms of the

 proposed Endorsement Nos. 03.and 04 that Zurich seeks to graft onto the 2020 Zurich Policy.

                                           COUNT ONE
                                      (Declaratory Judgment)
         61.    Life Time incorporates and reasserts herein all of the foregoing paragraphs.

                                                   14
        CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 17 of 201                               State of Minnes(
                                                                                                      8/19/2020 11:21 I




       62.    The 2020 Zuri9h Policy is a valid and enforcea))]e contract of insurance between

Z1.1ric:hand LifeThne.

       .63.   Pursuant to the terms and conditions of the 2020 Zurich Policy, Life Time is entitled

to $1,000,000 in "Interruption by Communicable Disease" coverage for each Insured Location up

to atotal.aggregate policy limit ofcoveragt1 of$350,000,000.

       64.     Zurich has advised Life Time of its position that the 2020 Zurich Policy only

prqvides an aggregate limit of $1,000,000 in "Interruption by Communicable Disease" coverage

across all Insured Locations.

        65.    An actual, Justiciable controversy exists between the parties, with Life Time

ge;:ekitij:! a declaration that it is entitled to up to $1,000,000 in "Interruption by Communicable

Disease'' coverage for each of Life Time's Insured Locations, subject to the $350,000,000

aggregate;: limit ofliability under the 2020 Zurich Policy.

                                          COUNT TWO
                                       (Breach of Contract)

        66.    Life Time incorporates and reasserts herein all of the foregoing paragraphs.

        67.    The 2020 Zurich Policy is a contract.

        68.     Under the 2020Zurich Policy, Zurich promised to pay Life Time for $1,000,000 in

 ''Interruption by Communicable Disease" coverage at (my Insured Location up to the Policy Limit

 of$3$0,QQO,OQO ''for the total of all coverages combined regardless of the number of Locations

 involved."

        69,     Life Time has sustained covered "Interruption by Communicable Disease" loss at

 its moretbap: 150 Insured Locations and seeks up to the $1,000,000 pet Insured Location coverage

 Jxom Zurich at each Insured Location.




                                                  15
          CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 18 of 201                                  State of Minnes(
                                                                                                           8/19/2020 11:21 I




        70.         Zurich has refused to provide Life Time with coverage up to $1,000,000 for each

Insured Loca~ion for "Interruption by Communicable Disease." Instead, Zurich has. advised Life

 Ttme that it will only pay an aggregate total of $1, 000, 000 in business interruption costs across all

. of.I,ife Time's Insured Locations.

         71.        By refusing to provide Life Time with $1,000,000 "Interruption by Communicable

. I)isease" coverage for eac\l Insured· Lociition, and by refusing and failing to pay Life Time what

 is owed under the 2020 Zurich Policy, Zurich has breached the 2020 Zurich Policy.

         72.        As .a result of Zurich's breach of contract, Life Time has suffered damages over

 $130,000,000, exclusive ofinterest and costs.

                                             COUNT THREE
                       (Breach of the Covenant of Good Faith and Fair Dealing)

         73.        Life Time incorporates and reasserts herein all of the foregoing paragraphs.

         74.        The 2020 Zurich Policy is a contract.

         75.        The covenant of good faith and fair dealing is implicit and contained within all

 contracts,including the 2020 Zurich Policy.

          76.        One of the purposes of the insurance protection Zurich promised to provide to Life

  Time under the 2020 Zurich Policy is to protect Life Time from business interruption losses.

  Sµchinsurani;e protection comes not just from Life Time's receipt of money, but also from receipt

  ofiµsurance proceeds promptly, so that when business suspensions and closures occur, as Life

  Time has experienced and continues to experience, the business can weather the interruption and

  get. back on its :feet as soo11 as possible.

          77.        Zurich has failed to provide clear, timely, and iiccurate coyerage communications

  to J;,ife Time.




                                                      16
             CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 19 of 201
                                                                                                           State of Minnes(
                                                                                                          8/19/202011:211




            78.     On April 8, 2020, Zurich attempted to unilaterally revise the 2020 Zurich Policy by
sending new e.ndorsements to Life Time's broker without notice or explanation to Life Time about

the requested changos.

            79. .   On April 15, 2020, Zurich then issued a reservation of rights letter that failed to

men.tion its purported policy revisions. Zurich's reservation of rights letter also failed to address

any alleged limits in the Policy, omitting any roference to the aggregate cap of $350,000,000 in

total coverage mid failing to set forth its position that there is a $1 million aggregate cap on the

coverage available. for "lnterruption By Conununicable Diseast)'' losses at all of Life Time's

 Insured Locations.

            80.     On May 13, 2020, after Zurich failed to respond to an oral request for them, Life

 Time requested in writing from Zurich all of its "Conununicable Disease" and "Crisis

 Managemeµt" coverage extensions, endorsements, or other wording issued over the last two years,

 while reserving all rights as to Zurich's attempted unilateral retroactive policy revision. Zurich

 failed.to provide such documents.

            81.     For months after Life Time's notice ofloss,Zurich failed to set forth in writing its

· p9sitiqn. that there is an aggregate pql\cy limit of $1 million available to Life Time under the 2020

 ZurichPolicy fof"Interruption by Communicable Disease," fo:st notifying Life Time by voicemail

 an.d   a    short email on .May 29, 2020 that Zurich is. "proceeding with coverage under the

 'Comrnuµicable Disease' Limit ofinsurance $1,000,000" and then, only after Life Time requested

 a xnore ftllsome written coverage position, by mother email on June 25, 2020 clarifying and

 confirming Zurich's view that"all locations will be treated as one Occurrence."

            .82.     Through its handling of Life Time's insura11ce claim and conduct, including its

 refus.al to provide Life Time with.$1,000,000 "Interruption by Communicable Disease" coverage




                                                      17
          CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 20 of 201
                                                                                                         State of Minnes(
                                                                                                        8/19/2020 11:211




for tia<:h Insured Location, Zurich has breached the covenant of good faith and fair dealing in the

2020 Zurich Policy.

         83.     As a result of Zurich's breach of contract and breach of the covenant of good faith

and   fair dealing, Life Time has suffered damages, including consequential damages, of over
$130,000,000, exclusive of interest and costs.

                                      PRAYER FOR RELIEF

         WHEREFORE, Life Time requests judgment in its favor and against Zurich, providing

Life Thne with the following:

         a. ·    A judicial declaration that Life Time is entitled to $1,000,000 in coverage for each

Insured: Location in "Interruption by Communicable Disease" coverage under the 2020 Zurich

PoHcy, subject to the $3 50,000,000 Policy Limit "for the total of all coverages combined regardless

 ofthe number of Locations involved";

         b,       An award of compensatory damages resulting from Zurich's breach of its duty to

 pay Life Time in an amount to be proven at trial under the 2020 Zurich Policy;

         c.       All damages allowed by law, including all consequential damages flowing from

 Zwich's \:,reach of its duties under the 2020 Zurich Policy, the covenant of good faith and fair

.··dealing, and. appli,cable law;

         d;       All   interest on the above-described amounts allowed by law, including but not

 limited to all prejudgment interest due under Minn. Stat. § 60A.08 l l;

         e.       All attorneys' fees, costs, and expenses allowed by law; and

         f.       Such other and further relief as the Court deems necessary, just, or proper.

                                    DEMAND FOR JURY TRIAL

         Life Time hereby demands a trial by jury on all matters and issues so triable.




                                                   18
         CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 21 of 201
                                                                                                        State of Minnesc
                                                                                                       8/19/202011:211




                            RESERVATION OF RIGHT TO AMEND

        Life Time reserves the rightto amend its Complaint under Minn. Stat. § 604.18.

Dated: August.19, 2020



                                                MAS ONLLP
                                                Rikke Dierssen-Morice (#0237826)
                                                Margo S. Brownell (#0307324)
                                                Bryan R. Freeman (#0387154)
                                                Peter K,Doely (#0395341)
                                                Judah A. Dmck (# 0397764)
                                                3300 Wells Fargo Center
                                                90 South Seventh Street
                                                Minneapolis, Minnesota 55402
                                                Tel: (612} 672-8200
                                                rikke.morice@maslon.com
                                                margo.brownell@maslon.com
                                                bryan.freeman@maslon.com
                                                peter.doely@maslon.com
                                                judab,druck@m::islon.com

                                                ATTORNEYS FOR LIFE TIME, INC., LTF
                                                CLUB OPERATIONS COMPANY, INC., LTF
                                                OPERATIONS HOLDINGS, INC.,LTF CLUB
                                                MANAGEMENT COMPANY, LLC,
                                                BLOOMINGDALE LIFETIME FITNESS, LLC


                        MINN. STAT.§ 549.211 ACKNOWLEDGMENT

         'the parties .on whose. behalf the attached document is served acknowledge through their

· llti.dersigned co:unsel that sanctions., including reasonable attorney fees and other expenses, may be

 awarded to the opposite party pursuant to Minn. Stat ·.
                                                                               I

                                                                               a



                                                   19
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 22 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 23 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 24 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 25 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 26 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 27 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 28 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 29 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 30 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 31 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 32 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 33 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 34 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 35 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 36 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 37 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 38 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 39 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 40 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 41 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 42 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 43 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 44 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 45 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 46 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 47 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 48 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 49 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 50 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 51 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 52 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 53 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 54 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 55 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 56 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 57 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 58 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 59 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 60 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 61 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 62 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 63 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 64 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 65 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 66 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 67 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 68 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 69 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 70 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 71 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 72 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 73 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 74 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 75 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 76 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 77 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 78 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 79 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 80 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 81 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 82 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 83 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 84 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 85 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 86 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 87 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 88 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 89 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 90 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 91 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 92 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 93 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 94 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 95 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 96 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 97 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 98 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 99 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 100 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 101 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 102 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 103 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 104 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 105 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 106 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 107 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 108 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 109 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 110 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 111 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 112 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 113 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 114 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 115 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 116 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 117 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 118 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 119 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 120 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 121 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 122 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 123 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 124 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 125 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 126 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 127 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 128 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 129 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 130 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 131 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 132 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 133 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 134 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 135 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 136 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 137 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 138 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 139 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 140 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 141 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 142 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 143 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 144 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 145 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 146 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 147 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 148 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 149 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 150 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 151 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 152 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 153 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 154 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 155 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 156 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 157 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 158 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 159 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 160 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 161 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 162 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 163 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 164 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 165 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 166 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 167 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 168 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 169 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 170 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 171 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 172 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 173 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 174 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 175 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 176 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 177 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 178 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 179 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 180 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 181 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 182 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 183 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 184 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 185 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 186 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 187 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 188 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 189 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 190 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 191 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 192 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 193 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 194 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 195 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 196 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 197 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 198 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 199 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 200 of 201
CASE 0:20-cv-01998-NEB-HB Doc. 1-1 Filed 09/18/20 Page 201 of 201
